I cannot escape the conclusion that the cashier's check, a negotiable instrument and complete, unambiguous, written contract (the equivalent of a bill of exchange or demand promissory note, 5 R.C.L. 528; Milne v. Capital T.  S. Bank,170 Minn. 66, 211 N.W. 954) so fixed the rights of the parties thereto, plaintiff and the bank, that the former became a general creditor of the latter and nothing more.
"It is well settled," or was until this decision unsettled it, "that the purchase of a * * * cashier's check * * * creates the relation of debtor and creditor between the bank and the purchaser, and that the purchaser is not entitled to a preference over other general creditors of the bank from which it was purchased." Standard Oil Co. v. Veigel, 174 Minn. 500,503, 219 N.W. 863, 864.
If that view of the check is correct (the opinion of the majority does not say, and cannot correctly say, otherwise) the resulting contract obligations could not be changed. Particularly they could not be enlarged as against the bank's written contract to pay generally, not to return specially. So no amount of testimony of oral agreements or added conditions, opposed to the written contract, can give any foothold for the finding of fact made below and here sustained and considered determinative. Others must explain how this decision can be reconciled with Milne v. Capital T.  S. Bank, 170 Minn. 66,211 N.W. 954; Standard Oil Co. v. Veigel, 174 Minn. 500,219 N.W. 863; and Campion v. Big Stone County Bank, 177 Minn. 51,224 N.W. 258. I cannot.